Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 1-14, the cited prior art of record does not teach or fairly suggest a circuit for detecting one or more short connections in plurality of light-emitting diode (LED) channels, wherein, along with the other claimed features, control a plurality of driving devices in order to cause a pair of LED channels of the plurality of LED channels to operate in a first state during a first period of time and operate in a second state during a second period of time; compare a first electrical signal corresponding to the first state of the pair of LED channels and a second electrical signal corresponding to the second state of the pair of LED channels; and determine, based on the comparison of the first electrical signal and the second electrical signal, if a short connection exists between the pair of LED channels, as recited in claim 1.
Regarding Claims 15-21, the cited prior art of record does not teach or fairly suggest a method for detecting one or more short connections in a plurality of light- emitting diode (LED) channels wherein, along with the other claimed steps, controlling, by processing circuitry, a plurality of driving devices in order to cause a pair of LED channels of the plurality of LED channels to operate in a first state during a first period of time and operate in a second state during a second period of time; comparing, by the processing circuitry, a first electrical signal corresponding to the first state of the pair of LED channels and a second electrical signal corresponding to the second state of the pair of LED channels; and determining, by the processing circuitry based on the comparison of the first electrical signal and the second electrical signal, if a short connection exists between the pair of LED channels, as recited in claim 15.
Regarding Claim 22, the cited prior art of record does not teach or fairly suggest a system wherein, along with the other claimed features, control a plurality of driving devices in order to cause a pair of LED channels of the plurality of LED channels to operate in a first state during a first period of time and operate in a second state during a second period of time; compare a first electrical signal corresponding to the first state of the pair of LED channels and a second electrical signal corresponding to the second state of the pair of LED channels; and determine, based on the comparison of the first electrical signal and the second electrical signal, if a short connection exists between the pair of LED channels.
Prior art Liao et al. (Pub. No.: US 2013/0221978) discloses a light emitting device comprising a short circuit detection circuit wherein the sensed voltages of the LED channels are compared to a threshold voltage to detect a short circuit.
Prior art Nakayma et al. (Pub. No.: US 2021/0274610) discloses a light emitting device comprising a plurality of LED channels wherein the sensed voltages of the LED channels are compared to a threshold voltage to detect a short circuit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938. The examiner can normally be reached M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C. Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEDEI K HAMMOND/Primary Examiner, Art Unit 2844